Citation Nr: 1742976	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1982 until June 2005.  This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides with the RO in Atlanta, Georgia.  In October 2011, the Veteran presented hearing testimony before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

In March 2012, the Board granted service connection for pseudofolliculitis barbae and remanded the issues remaining on appeal.  In February 2013, the Board granted the remaining service-connection claims, partially granted some of the increased rating claims, denied the others, also found that entitlement to a TDIU had been raised by the record, and remanded that issue alone for further development.  The matter was again remanded in December 2016, and has since been returned for further appellate review.  

FINDING OF FACT

The Veteran has maintained employment throughout the appeal period, and his service-connected disabilities do not render him unable to follow a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letter dated November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claim for a TDIU.

The Veteran was afforded VA examinations in February 2014 with February 2015 addendums, and again in May 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2016).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

The Board also finds compliance with the Board's prior remand directives.  The February 2013 and December 2016 Board remands directed the RO to obtain outstanding records and to secure a VA examination(s) addressing the functional impact of the Veteran's service-connected disabilities, jointly or singularly, on his ability to follow a substantially gainful occupation.  The requested examinations were provided in February 2014, with addendums provided in February 2015, and again in May 2017.  Outstanding VA treatment records were associated with the claims folder, and VA requested authorization from the Veteran to obtain any outstanding and relevant private treatment records.  The Veteran did not return the requested authorization form.  However, additional relevant private treatment records were later associated with the record, presumably submitted by the Veteran.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.  
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. 4.16(b) (2016). A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). In cases where the Veteran does not meet the schedular requirements for a TDIU but is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer the issue of entitlement to an extraschedular TDIU to the Director of Compensation Service for extraschedular consideration.  Id.

In this case, the Veteran meets the schedular requirements for a TDIU as he is service connected for multiple disabilities, with asthma (60%) and a combined disability rating of 90%.  [The Veteran's remaining service-connected disabilities include:  pseudofolliculitis barbae (30%); residual painful scar, status post ganglion cystectomy of the left wrist and painful scarring of the anterior face and neck (30%); cubital tunnel syndrome of the right elbow status post ulnar nerve transposition (20%); residuals, cubital tunnel syndrome, status post epicondylectomy and left ulnar nerve transposition of the left elbow with scar (20%); dry eye syndrome (10%); nephrolithiasis (10%); hypertension (10%); chronic chest pain due to an undiagnosed illness (0%); rhinitis (0%); hemorrhoids with healed rectal fissure (0%); and chronic congestive epididymitis (0%).]  The remaining question is whether he is unable to follow a substantially gainful occupation due to service-connected disabilities.

An October 2005 VA general examination documented that the Veteran retired from the Air Force in 2005, and was currently employed as an engineering support technician for a government contractor.  

May 2009 VA Vocational Rehabilitation report documents the Veteran was limited in his ability to perform prolonged standing, walking, climbing, crawling, kneeling, squatting, handling of heavy equipment; and in his ability to use his hands in activities requiring strength, force, endurance, and a full range of motion due to service-connected disabilities.  It was also determined the Veteran had reasonable feasibility for participation in competitive employment activities.  The Veteran's resume showed his highest level of education was 65 college semester hours towards a degree in human resource management.  The Veteran maintained employment as a performance improvement specialist at the Robins Air Force Base (AFB), but his asthma was negatively impacting his ability to perform his job.  

At an April 2010 VA examination, the Veteran reported missing 2 weeks of work over the past 12 months due to asthma and other non-service connected conditions.  He noted that he was unable to do yard work or heavy lifting due to his asthma.

A September 2011 VA primary care record reported the Veteran was retired and medically disabled.  March 2012 treatment records from Robins AFB Health Center show the Veteran continued to be employed as a process improvement analyst.

The severity of all the Veteran's service-connected disabilities was reassessed in a series of examinations performed in February 2014.  At the February 2014 VA elbow and forearm condition examination, the examiner noted current diagnoses of left ulnar nerve cubital tunnel syndrome status post ulnar nerve transposition, right ulnar nerve cubital syndrome status post ulnar nerve release, and left wrist status post ganglion cyst excision.  The Veteran reported that those conditions caused numbness in the bilateral hands when he rode his motorcycles and in the mornings.  The Veteran reported that he currently worked full time in a U.S. Civil Service as the Chief of the Performance Excellence Division for the Defense Logistics Agency at Robins AFB, which was a desk job.  Specifically, the Veteran reported that he did no manual labor as part of his job and that he had no difficulty typing except that he was slower than he was 15 years ago.  The examiner reported that the Veteran's elbow and forearm conditions did not impair his ability to work.

At the February 2014 VA respiratory examination the Veteran reported becoming more breathless with minimal activity requiring him to use his rescue inhaler twice per day, and be on steroids once or twice per year.  The examiner indicated that the Veteran's asthma would affect his ability to do physical employment that required a lot of walking, running, or heavy lifting, but that would not impact his ability to do sedentary employment.  

At the 2014 VA heart condition examination, the Veteran reported that he had daily, burning chest pain between his shoulder blades.  The Veteran was able to perform a METs level of greater than 3 and less than 5, consisted with activities such as light yard work and brisk walking due to his asthma rather than his heart condition.  The Veteran reported that he did work, but that he got short of breath with minimal activity.  The examiner indicated that the Veteran's condition affected his ability to do physically involved work that required running, extended walking, lifting, or carrying heavy objects; but that the condition alone would not affect his ability to do sedentary employment.

The Veteran's remaining service connected disabilities were also examined at that time.  In summary, the 2014 examiners opined that some of the Veteran's service-connected conditions did not interfere with his employment, while others, such as asthma and chest pain, only interfered with his ability to perform physically demanding work.  

A May 2015 Robins AFB treatment record noted that the Veteran continued to work as a process improvement analyst.  In November 2015 and upon review of all available records, a VA examiner opined that the Veteran's service connected conditions did not preclude employment with reasonable work accommodations including no prolonged walking or climbing and permission to use liquid tears for his eyes.

In a January 2016 VA respiratory condition review examination report, the examiner noted that the Veteran's service connected asthma impacted the Veteran's ability to work in certain climates and fumes due to shortness of breath and chest tightness.  The Veteran underwent another VA respiratory condition examination in April 2016.  The examiner indicated that the Veteran's service-connected asthma impaired the Veteran's ability to perform jobs that required strenuous physical activities.
In June 2016 the Veteran's representative wrote that the Veteran was unable to work as a result of his service-connected disabilities.  

The Veteran underwent several examinations again in May 2017.  Following interview, the Veteran reported the following impairments: chronic chest pain occurred weekly and lasted 20 to 30 minutes; rhinitis caused chronic congestion and nasal drip; nephrolithiasis caused ongoing flank pain; hypertension caused headaches; bilateral cubital tunnel syndrome residuals caused numbness of the fourth and fifth fingers of both hands; and that pseudofolliculitis barbae resulted in frequent breakouts.  The Veteran also reported that his place of employment preferred him to be clean shaven.  In regards to the functional impairment of the Veteran's disabilities collectively, the examiner opined that the Veteran remained capable of lifting and carrying 20 pounds, standing and walking a maximum of 6 hours, occasional reaching and frequent handling and fingering bilaterally despite limitations from chronic pain due to non-cardiac chest pain, nephrolithiasis, residuals of bilateral cubital tunnel syndrome, and residuals from left wrist ganglion cystectomy.  The examiner reported the conditions of chronic congestive epididymitis, hemorrhoids, rhinitis, hypertension, pseudofolliculitis barbae, and painful residual scarring did not cause any significant exertional, postural, or manipulative limitations.  Hemorrhoids would require close access to toilet facilities at work.  The examiner was unable to assess the functional limitations due to service-connected asthma due to the Veteran being unable to obtain PFT testing.  Specifically, the Veteran reported that he was unable to be absent from his job for another appointment.

Based on the foregoing, the Board finds that entitlement to a TDIU is not warranted as the Veteran's service-connected disabilities do not preclude sedentary employment, and as the Veteran has remained employed throughout the appeal period.  Review of the evidence demonstrates that the Veteran has been employed for the entire period on appeal in a largely sedentary position as a process improvement analyst at Robins AFB.  See May 2009 Vocational Rehabilitation report; see February 2014 VA elbow and forearm condition examination: see May 2017 VA examination.  The only evidence of record that the Veteran has been unemployed was the September 2011 VA treatment record, and the June 2016 representative statement.  However, the bulk of the evidence demonstrates that the Veteran has remained employed.  At the time of the May 2017 VA examination, it appears the Veteran remained employed as he discussed that his job preferred him to be clean shaven and that he could not complete all required asthma testing because he could not take additional time off work.  The Veteran has not submitted any documentation showing that he is no longer employed despite being requested to provide employer information.  Further, following thorough reexamination in May 2017, the examiner concluded that the Veteran's service-connected disabilities did not preclude employment, which is supported by the evidence demonstrating the Veteran has maintained employment despite his service-connected disabilities.  

In short, the preponderance of the evidence does not show that the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  There is no reasonable doubt to be resolved, and the claim of entitlement to a TDIU must be denied.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
THERESA M. CATINO  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


